Title: From Thomas Jefferson to John Bullus, 6 January 1807
From: Jefferson, Thomas
To: Bullus, John


                        
                            Jan. 6. 07.
                        
                        Th: Jefferson presents his compliments to Dr. Bullas and returns him the other volume of Bell, certain parts
                            of which he has read with great satisfaction. he asks the favor of him to let him know how much he is in his debt for his
                            kind attendance on him, and has the satisfaction to inform him that his finger is entirely well, & the nail has
                            protruded about one fifth of the whole length.
                    